Case: 21-50934     Document: 00516278748         Page: 1     Date Filed: 04/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     April 13, 2022
                                  No. 21-50934                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   Raul Nieto,

                                                           Plaintiff—Appellant,

                                       versus

   Richard Durbin, U.S. Attorney; Russell DeWitt Leachman,
   Assistant U.S. Attorney; ATF Agent, Assigned Case Agent; DHS
   Agent, Assigned Case Agent (Office of Department of
   Homeland Security),

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:21-CV-599


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Raul Nieto, federal prisoner # 94055-279, moves for leave to proceed
   in forma pauperis (IFP) on appeal. Proceeding pro se, Nieto filed this


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50934      Document: 00516278748          Page: 2   Date Filed: 04/13/2022




                                    No. 21-50934


   prisoner civil rights complaint, which is construed as an action pursuant to
   Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
   (1971), because the defendants are federal officials.       Nieto named as
   defendants U.S. Attorney Richard Durbin, Assistant U.S. Attorney Russell
   DeWitt Leachman, the ATF Agent who arrested him, and the DHS agent
   involved in his arrest, and he alleged that the defendants had maliciously
   prosecuted and arrested him for a crime for which he was actually innocent.
   His complaint stated that his present place of confinement was the Cross
   Point Halfway House.
          The district court dismissed Nieto’s complaint with prejudice for
   failure to state a nonfrivolous claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)
   and (ii) and 28 U.S.C. § 1915A(b)(1). The district court determined that
   because Nieto was suing the defendants for monetary damages for wrongful
   prosecution and imprisonment, and because a judgment in his favor would
   call into question his criminal conviction, his complaint was barred by Heck
   v. Humphrey, 512 U.S. 477, 486-87 (1994). The district court also concluded
   that Nieto’s claims were barred by Texas’s two-year statute of limitations.
   The district court denied Nieto’s motion to proceed IFP on appeal, certifying
   that his appeal was not taken in good faith pursuant to § 1915(a)(3) and FED.
   R. APP. P. 24(a)(3).
          By moving to proceed IFP, Nieto is challenging the district court’s
   certification that his appeal is not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
   “is limited to whether the appeal involves legal points arguable on their
   merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
   Cir. 1983) (internal quotation marks and citation omitted). We may dismiss
   the appeal under 5th Circuit Rule 42.2 if it is frivolous. See Baugh, 117 F.3d
   at 202 n.24; 5TH CIR. R. 42.2.




                                         2
Case: 21-50934      Document: 00516278748           Page: 3    Date Filed: 04/13/2022




                                     No. 21-50934


          Nieto does not address the district court’s conclusion that his claims
   are barred by Heck and the statute of limitations. He has not briefed any
   arguments challenging the district court’s reasons for dismissing his
   complaint or the decertification decision. Even though this court liberally
   construes pro se filings, a pro se party “must still brief the issues and
   reasonably comply with the standards of [Federal] Rule [of Appellate
   Procedure] 28.” Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). When an
   appellant fails to identify any error in the district court’s analysis, it is the
   same as if the appellant had not appealed that issue. See Brinkmann v. Dallas
   Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because Nieto
   has failed to challenge any legal aspect of the district court’s disposition of
   his complaint or the certification that his appeal is not taken in good faith, he
   has abandoned the critical issues of his appeal. Id. Thus, the appeal lacks
   arguable merit and is therefore frivolous. See Howard, 707 F.2d at 220.
   Accordingly, Nieto’s motion for leave to proceed IFP on appeal is
   DENIED, and his appeal is DISMISSED as frivolous. See Baugh, 117 F.3d
   at 202 n.24; 5TH CIR. R. 42.2.
          We hereby inform Nieto that the dismissal of his complaint as
   frivolous by the district court counts as a strike for purposes of § 1915(g)
   because he was incarcerated in a halfway house when he filed his complaint.
   See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996); Gay v. Texas
   Department of Corrections, 117 F.3d 240, 241-42 (5th Cir. 1997). The dismissal
   of this appeal as frivolous does not count as a strike for purposes of § 1915(g)
   because it appears that Nieto was no longer incarcerated when he filed his
   notice of appeal. See Gay, 117 F.3d at 241-42. We caution Nieto that once he
   accumulates three strikes, he may not proceed IFP in any civil action or
   appeal filed while he is incarcerated or detained in any facility unless he is
   under imminent danger of serious physical injury. See § 1915(g).




                                          3
Case: 21-50934    Document: 00516278748      Page: 4   Date Filed: 04/13/2022




                              No. 21-50934


         IFP     DENIED;    APPEAL      DISMISSED;         SANCTION
   WARNING ISSUED.




                                   4